DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 41, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of U.S. Patent No. 10,614,661. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent are directed to a customized wager comprising a virtual good associated with a player account utilizing distributed blockchain ledgers, wherein usage of the virtual good is locked until an outcome of the customized wager is determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31, 34-35, 37, 40, 42-43, 46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al (US 8,777,735) in view of BlockGeeks (with reliance on article https://web.archive.org/web/20170103030405/https://blockgeeks.com/guides/what-is-blockchain-technology/).
Re claim 31, Fine discloses a method comprising:	receiving a customized wager including a virtual good associated with a player account of a gaming service (col. 29:1-5, the computer system 104 may customize wager opportunities for the user, 9:8-21, which discloses a “token” representing a virtual good corresponding to an amount of real currency, and finally 6:39-52 and 7:46 to 8:8, wherein the system includes an enrollment system that enrolls users with account information, the account including payment accounts), and	validating an availability of the virtual good for the customized wager (41:58-67, the system updates user accounts when tokens are added to indicate they are available for use to access functions provided by the system, therefore the user must have been 
	BlockGeeks discusses blockchain technology at length, including bitcoin. See image:
    PNG
    media_image1.png
    1466
    1604
    media_image1.png
    Greyscale
	As described, blockchain technology comprises a shared, distributed database (i.e. a multi-ledger platform) which is explicitly not stored in any single location (“The blockchain database isn’t stored in any single location, meaning the records it keeps are truly public and easily verifiable”). When a new record or bitcoin is added, a new block of data is created for the ledger and added to the existing blockchain in a way that is permanent and unalterable. The determination to add and publish the record is made by a consensus decision between a subset of multiple nodes (“P2P network consisting of 
Re claims 34, 40, and 46, Fine discloses receiving the customized wager from a gaming client connected to the gaming service (fig. 1, user devices 180 are connected to the gaming service 100 and therefore customized wager requests from users are received from those gaming clients connected to the gaming service).
Re claims 35 and 49, Fine discloses encrypting information in the game (21:23-38). While Fine does not explicitly disclose encrypting a portion of a new record being published to the blockchain, BlockGeeks teaches that bitcoins are also encrypted for security (“Blockchain security methods use encryption technology”). It would be obvious to encrypt elements in a system in order to increase security of the data being encrypted.
Re claim 37, see the rejection to claim 31. Fine discloses a system with a processor and memory (see fig. 1).
Re claims 42 and 48, BlockGeeks teaches private and public blockchains (“The basis for this are the so-called public and private ‘keys’. A ‘public key’ (a long, randomly-generated string of numbers) is a users’ address on the blockchain. Bitcoins sent across 
Re claim 43, see the rejection to claims 31 and 37 above.
Re claim 50, BlockGeeks teaches a distributed ledger system where a first portion of new records are stored in a first ledger, and at least a second portion of the new record is stored in a second ledger (“Picture a spreadsheet that is duplicated thousands of times across a network of computers. Then imagine that this network is designed to regularly update this spreadsheet and you have a basic understanding of the blockchain. Information held on a blockchain exists as a shared — and continually reconciled — database). Since the ledger is distributed across the network, new ledgers are stored in multiple locations as they are duplicated across the network.
Claims 32, 36, 38, 41, 44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Fine in view of BlockGeeks as applied to claim 31 above, and further in view of Michaelson et al (US 2013/0065670).
Re claims 32, 38, and 44, Fine discloses various methods of authenticating a user and their virtual goods (see 7:7-22, which include verification methods such as government ID, SSN, passport number, driver’s license number, etc.). However, Fine does not disclose biometric identifiers. Michaelson teaches a gaming system utilizing bitcoins which can utilize biometric technology to track players (par. [0080]).
Re claims 36, 41, and 47, Fine is silent on locking usage of the virtual good until an outcome of the customized wager is determined. Michaelson teaches a wagering system wherein when the player makes a bet, their credit balance decreases by an appropriate amount and is locked until the outcome of the wager is determined, whereupon the system can determine whether to reward players with more credits, or keep the wagered credit when a losing outcome occurs (see par. [0040]).	It would have been obvious to lock usage of virtual goods as taught by Michaelson in order to prevent players from being able to use credits they do not currently own, thereby preventing such situations as negative credits or one party owing credits to another.

Allowable Subject Matter
Claims 33, 39, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715